DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority 
	The instant application, filed 12/23/2019, is a 371 filing of PCT/US2018/039825 filed 06/27/2018 and claims priority to US provisional applications 62/633,899, filed 02/22/2018; and 62/525,465, filed 06/27/2017.

Status of Application, Amendments, and/or Claims
	Applicant’s response of 05 October 2022 is acknowledged. Claims 9, 12, 16, 24, 29, 49, and 65 have been amended. Claims 66 and 67 are new. Claims 2, 3, 8, 9, 11, 12, 14-16, 24-26, 28, 29, 32-35, 38, 39, 43, 44, 47-49, 51, and 65-67 are currently pending and under consideration.

Election/Restrictions
Species elections 3 and 4 of previous record are maintained. Applicant elected the following species in species elections 3 and 4 in the response filed on 16 March 2022:
Species election 3: Applicant was required to elect a single type of cancer from solid tumors or hematologic cancers. Applicant elected hematological cancers.
Species election 4: Applicant was required to elect a single type of second therapeutic agent or modality for use with the anti-TIM-3 antibody. Applicant elected hypomethylating agent.

Claims 25-26, 32-35, 38-39, 43-44, and 47-48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The election was made without traverse in the reply filed on 16 March 2022.

Claims 2, 3, 8, 9, 11, 12, 14-16, 24, 28, 29, 49, 51, and 65-67 are readable on the elected species and have been examined in the instant office action to the extent to which they are readable on the elected embodiments.

Information Disclosure Statement
	The information disclosure statement filed with the response on 10/05/2022 is acknowledged and has been considered.

Withdrawn Objections and Rejections
	Claims 9, 12, 16, 29, and 49 were rejected under 35 USC 112(b). Applicant’s amendment to the claims have overcome the rejections and the rejections are withdrawn.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

Maintained Rejections
	Claims 2, 3, 8, 9, 11, 12, 14-16, 24, 28, 29, 49, 51, and 65 were rejected under 35 USC 103. The rejections are maintained. The rejection of claim 29 was amended based on applicant’s amendment to the claim.
	All rejections of record are included in the instant office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 8-9, 11-12, 14-16, 24, 28-29, 49, 51, and new claim 67 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/218274-A1 (Novartis AG, et al) 6 AUG 2015 as evidenced by Frayar, C.D., et al (2018) Mean Body Weight, Height, Waist Circumference, and Body Mass Index Among Adults: United States, 1999–2000 Through 2015–2016; National Health and Statistics Report US Department of Health and Human Services Number 122; 1-16 and Malik, P., and A.F. Cashen (2014) Decitabine in the treatment of acute myeloid leukemia in elderly patients Cancer Management and Research 4(6); 53-61.

Regarding claim 2, Novartis teaches a method of treating a cancer in a subject, the method comprising administering to the subject an anti-TIM-3 antibody molecule (page 11, [0114], “A method of treating (e.g., one or more of reducing, inhibiting, or delaying progression) a cancer or a tumor in a subject…the method comprising administering to the subject an anti-TIM-3 antibody molecule”).
Novartis further teaches structures of anti-TIM-3 antibodies including ABTIM3-hum03 (pages 73-74) and ABTIM-hum11 (pages 86-87). Antibodies ABTIM3-hum03 and ABTIM-hum11 have CDRs matching those disclosed in instant application claim 2. Alignment of the CDRs are shown below. 
Instant HCDRs 1-3 SEQ ID NOs: 801, 802, and 803, respectively and Novartis ABTIM3-hum11 variable heavy chain SEQ ID NO: 52:

    PNG
    media_image1.png
    693
    1164
    media_image1.png
    Greyscale

Instant application LCDRs 1-3 of SEQ ID NOs: 810, 811, and 812, respectively and Novartis ABTIM3-hum11 variable light chain SEQ ID NO: 64:

    PNG
    media_image2.png
    695
    1185
    media_image2.png
    Greyscale

Instant application HCDRs 1-3 of SEQ ID NOs: 801, 820, and 803, respectively and Novartis ABTIM3-hum03 variable heavy chain SEQ ID NO: 32:

    PNG
    media_image3.png
    700
    1179
    media_image3.png
    Greyscale

Instant application LCDRs 1-3 of SEQ ID NOs: 810, 811, and 812, respectively and Novartis ABTIM3-hum03 variable light chain SEQ ID NO: 20:

    PNG
    media_image4.png
    708
    1175
    media_image4.png
    Greyscale


Novartis further teaches that dosages and therapeutic regimens of the anti-TIM-3 antibody molecules can be determined by a skilled artisan and in certain embodiments the antibody is administered by injection at dosages of about 1 - 30 mg/kg, about 5 - 25 mg/kg, about 10 - 20 mg/kg, about 1 - 5 mg/kg, or about 3 mg/kg. Novartis teaches that the dosing schedule can vary from once a week to once every 2, 3, or 4 weeks (page 13, [0133]). 
Frayar reports the mean weight among adults in the US from 2015-2016 as 89.8 kg for men and 77.4 kg for females (abstract; Table 1 page 5, row 2 under Men and row 2 under Women). The averages of these weights is 83.6 kg ((89.8 kg + 77.4 kg)/2). Using this as an estimation of the average adult weight around the time of the filing date of the instant invention, the dosage ranges disclosed by Novartis can be estimated as the following mg dosages for comparison to the instant application (for example: 1 mg/kg * 83.6 kg = 83.6 mg): about 83.6 – 2508 mg (1 - 30 mg/kg), about 418 – 2090 mg (5 – 25 mg/kg), about 835 – 1672 mg (10 - 20 mg/kg), about 83.6 – 418 mg (1 - 5 mg/kg), or about 250 mg (3 mg/kg) with a dosing schedule of once a week or every 2, 3, or 4 weeks. 
Novartis teaches the antibodies of the instant invention for the treatment of cancer as well as dosage ranges that overlap those disclosed in instant application claim 2. This demonstrates that the prior art was aware of anti-TIM-3 antibody dosages that are effective in the treatment of cancer. Finding the optimal dosage for a patient is routine in the art and was routine in the art prior to the effective filing date of the claimed invention. MPEP 2144.05 (II) speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the dosages taught by Novartis as a starting point for routine experimentation to optimize the dosage for treatment. 

Regarding claim 3, Novartis teaches the method of claim 2 as discussed above.
Novartis teaches that dosages and therapeutic regimens of the anti-TIM-3 antibody molecule can be determined by a skilled artisan and in certain embodiments the antibody is administered by injection at dosages of about 1 - 30 mg/kg, about 5 - 25 mg/kg, about 10 - 20 mg/kg, about 1 - 5 mg/kg, or about 3 mg/kg. Novartis teaches that the dosing schedule can vary from once a week to once every 2, 3, or 4 weeks (page 13, [0133]). 
Frayar reports the mean weight among adults in the US from 2015-2016 as 89.8 kg for men and 77.4 kg for females (abstract; Table 1 page 5, row 2 under Men and row 2 under Women). The averages of these weights is 83.6 kg ((89.8 kg + 77.4 kg)/2). Using this as an estimation of the average adult weight around the time of the filing date of the instant invention, the dosage ranges disclosed by Novartis can be estimated as the following mg dosages for comparison to the instant application (for example: 1 mg/kg * 83.6 kg = 83.6 mg): about 83.6 – 2508 mg (1 - 30 mg/kg), about 418 – 2090 mg (5 – 25 mg/kg), about 835 – 1672 mg (10 - 20 mg/kg), about 83.6 – 418 mg (1 - 5 mg/kg), or about 250 mg (3 mg/kg) with a dosing schedule of once a week or every 2, 3, or 4 weeks. 
Novartis teaches the antibodies of the instant invention for the treatment of cancer as well as dosage ranges that overlap the dosages disclosed in instant application claim 3. This demonstrates that the prior art was aware of anti-TIM-3 antibody dosages that are effective in the treatment of cancer. Finding the optimal dosage for a patient is routine in the art and was routine in the art prior to the effective filing date of the claimed invention. MPEP 2144.05 (II) speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the dosages taught by Novartis as a starting point for routine experimentation to optimize the dosage for treatment.

Regarding claim 8, Novartis teaches the method of claim 2 as discussed above.
Novartis teaches structures of anti-TIM-3 antibodies including ABTIM-hum11 (pages 86-87) which has CDRs matching instant application claim 8. Alignment of the CDRs are shown below. 

Instant application HCDRs 1-3 of SEQ ID NOs: 801, 802, and 803, respectively and Novartis ABTIM3-hum11 variable heavy chain SEQ ID NO: 52:

    PNG
    media_image1.png
    693
    1164
    media_image1.png
    Greyscale



Instant application LCDRs 1-3 of SEQ ID NOs: 810, 811, and 812, respectively and Novartis ABTIM3-hum11 variable light chain SEQ ID NO: 64:

    PNG
    media_image2.png
    695
    1185
    media_image2.png
    Greyscale


Regarding claim 9, Novartis teaches the method of claim 8 as discussed above. 
Notvartis further teaches variable heavy (VH) and light chain (VL) regions and heavy and light chains of the antibody ABTIM-hum11 (pages 86-87) which match those of claim 9. Alignments are shown below.

Instant application VH SEQ ID NOs: 806 and Novartis ABTIM3-hum11 VH SEQ ID NO: 52:

    PNG
    media_image5.png
    877
    1160
    media_image5.png
    Greyscale


Instant application VL SEQ ID NOs: 816 and Novartis ABTIM3-hum11 VL SEQ ID NO: 64

    PNG
    media_image6.png
    817
    1161
    media_image6.png
    Greyscale

Instant application heavy chain SEQ ID NOs: 808 and Novartis ABTIM3-hum11 heavy chain SEQ ID NO: 54

    PNG
    media_image7.png
    1418
    1173
    media_image7.png
    Greyscale


Instant application light chain SEQ ID NOs: 818 and Novartis ABTIM3-hum11 light chain SEQ ID NO: 66

    PNG
    media_image8.png
    1044
    1184
    media_image8.png
    Greyscale


Regarding claim 11, Novartis teaches the method of claim 2 as discussed above. 
Novartis teaches structures of anti-TIM-3 antibodies including ABTIM-hum03 (pages 73-74) which has CDRs matching instant application claim 11. Alignment of the CDRs are shown below. 

Instant application HCDRs 1-3 of SEQ ID NOs: 801, 820, and 803, respectively and Novartis ABTIM3-hum03 variable heavy chain SEQ ID NO: 32:

    PNG
    media_image3.png
    700
    1179
    media_image3.png
    Greyscale

Instant application LCDRs 1-3 of SEQ ID NOs: 810, 811, and 812, respectively and Novartis ABTIM3-hum03 variable light chain SEQ ID NO: 20:

    PNG
    media_image4.png
    708
    1175
    media_image4.png
    Greyscale


Regarding claim 12, Novartis teaches the method of claim 11 as discussed above. 
Notvartis further teaches variable heavy (VH) and light chain (VL) regions and heavy and light chains of the antibody ABTIM-hum03 (pages 73-74) which match those of claim 12. Alignments are shown below.

Instant application VH SEQ ID NOs: 822 and Novartis ABTIM3-hum03 VH SEQ ID NO: 32:

    PNG
    media_image9.png
    725
    1171
    media_image9.png
    Greyscale


Instant application VL SEQ ID NOs: 826 and Novartis ABTIM3-hum03 VL SEQ ID NO: 20:

    PNG
    media_image10.png
    694
    1184
    media_image10.png
    Greyscale


Instant heavy chain SEQ ID NOs: 824 and Novartis ABTIM3-hum03 heavy chain SEQ ID NO: 34:

    PNG
    media_image11.png
    1415
    1170
    media_image11.png
    Greyscale




Instant application light chain SEQ ID NOs: 828 and Novartis ABTIM3-hum03 light chain SEQ ID NO: 22:

    PNG
    media_image12.png
    965
    1176
    media_image12.png
    Greyscale


Regarding claim 14, Novartis teaches the method of claim 2 as discussed above.
Novartis further teaches that the cancer is a hematological cancer (page 11, [0116], “the cancer treated with the anti-TIM-3 antibody molecule, alone or in combination with one or more immunomodulators, includes but is not limited to…a hematologic cancer”).

Regarding claim 15, Novartis teaches the method of claim 2 as discussed above.
Novartis further teaches that the cancer is chosen from leukemia, lymphoma, or myeloma (page 11, [0116], “the cancer treated with the anti-TIM-3 antibody molecule, alone or in combination with one or more immunomodulators, includes but is not limited to…a hematologic cancer (e.g., leukemia, lymphoma, myeloma, e.g., multiple myeloma)”).

Regarding claim 16, Novartis teaches the method of claim 15 as discussed above.
Novartis further teaches that the leukemia is acute myeloid leukemia (AML) (page 36, [0482], “Cancers include…leukemia (including acute myeloid leukemia)”).

Regarding claim 24, Novartis teaches the method of claim 2 as discussed above.
Novartis further teaches that the anti-TIM-3 antibody molecule is used in combination with a second therapeutic agent or modality (page 36, [0479], “the method includes administering to the subject one or more anti-TIM-3 antibody molecules alone or in combination with other agents or therapeutic modalities”).

Regarding claim 28, Novartis teaches the method of claim 2 as discussed above.
Novartis further teaches that the anti-TIM-3 antibody molecule is used in combination with a second therapeutic agent or modality (page 36, [0479], “the method includes administering to the subject one or more anti-TIM-3 antibody molecules alone or in combination with other agents or therapeutic modalities”). Novartis also teaches suitable therapeutics for use in combination with the anti-TIM-3 antibody molecules for the treatment of acute myeloid leukemia (AML) include a chemotherapeutic agent such as decitabine or azacitidine (page 49, [0584]). Malik teaches that decitabine and azacitidine are hypomethylating agents (page 53, paragraph 2 under Introduction).
It is noted that while Novartis teaches numerous potential drugs to combine with the anti-TIM-3 antibodies, these combinations are separated based on the type of cancer being treated. For example, Novartis teaches the use of hypomethylating agents with TIM-3 antibodies in the treatment of non-small cell lung cancer (page 47-48, [0577]), ovarian cancer (page 48, [0578]), chronic myelogenous leukemia (page 49, [0581]), acute lymphocytic leukemia (page 49, [0583]), and acute myeloid leukemia (page 49, [0584]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a hypomethylating agent in combination with an anti-TIM-3 antibody for the treatment of these diseases. Furthermore, MPEP 2141 III teaches rationales to support a conclusion of obviousness including KSR (E) “’Obvious to try’ – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. As Novartis is providing combinations for specific types of cancer it would be obvious for one of ordinary skill in the art to try this combination for the treatment of those cancers.

Regarding claim 29, Novartis teaches the method of claim 28 as discussed above.
Novartis further teaches suitable therapeutics for use in combination with the anti-TIM-3 antibody molecules for the treatment of acute myeloid leukemia (AML) include a chemotherapeutic agent such as decitabine or azacitidine (page 49, [0584]). 

Regarding claim 49, Novartis teaches the method of claim 2 as discussed above. 
Novartis further teaches that the subject has, or is identified as having: (a) TIM-3 expression in tumor-infiltrating lymphocytes (TILS) or (b) a cancer that expresses PD-L1 (page 12, [0126], “the subject has, or is identified as having, a tumor that has one or more of high PD-L1 expression level, or as being Tumor Infiltrating Lymphocyte (TIL)+; page 12, [0127], “subject has, or is identified as having, a tumor that has one, two, or more of high PD-1 level or expression, high TIM-3 level or expression, and/or high level of infiltration of regulatory T cells in the tumor”) ; page 1, [0004], “TIM-3 is a transmembrane receptor protein that is expressed, e.g., on Th1 (T helper 1) CD4+ cells and cytotoxic CD8+ T cells… TIM-3 is generally not expressed on naïve T cells but rather upregulated on activated effector T cells”).

Regarding claim 51, Novartis teaches a pharmaceutical composition or dose formulation comprising an anti-TIM-3 antibody molecule (page 33, [0451], “disclosure provides compositions, e.g., pharmaceutically acceptable compositions, which include an anti-TIM-3 antibody molecule… formulated together with a pharmaceutically acceptable carrier”; page 33, [0457], “dosage regimens are adjusted to provide the desired response (e.g., a therapeutic response). For example, a single bolus may be administered… It is especially advantageous to formulate parenteral compositions in dosage unit form for ease of administration and uniformity of dosage.”).
Novartis further teaches antibodies including ABTIM3-hum03 (pages 73-74) and ABTIM-hum11 (pages 86-87) which have CDRs matching those of instant application claim 51. Alignments are shown above in the rejection of claim 2. 
Novartis further teaches that dosages and therapeutic regimens of the anti-TIM-3 antibody molecule can be determined by a skilled artisan and in certain embodiments the antibody is administered by injection at dosages of about 1 - 30 mg/kg, about 5 - 25 mg/kg, about 10 - 20 mg/kg, about 1 - 5 mg/kg, or about 3 mg/kg. Novartis teaches that the dosing schedule can vary from once a week to once every 2, 3, or 4 weeks (page 13, [0133]). 
Frayar reports the mean weight among adults in the US from 2015-2016 as 89.8 kg for men and 77.4 kg for females (abstract; Table 1 page 5, row 2 under Men and row 2 under Women). The averages of these weights is 83.6 kg ((89.8 kg + 77.4 kg)/2). Using this as an estimation of the average adult weight around the time of the filing date of the instant invention, the dosage ranges disclosed by Novartis can be estimated as the following mg dosages for comparison to the instant application (for example, 1 mg/kg * 83.6 kg = 83.6 mg): about 83.6 – 2508 mg (1 - 30 mg/kg), about 418 – 2090 mg (5 – 25 mg/kg), about 835 – 1672 mg (10 - 20 mg/kg), about 83.6 – 418 mg (1 - 5 mg/kg), or about 250 mg (3 mg/kg) with a dosing schedule of once a week or every 2, 3, or 4 weeks. 
Novartis teaches pharmaceutical compositions of the antibodies of the instant application for the treatment of cancer as well as dosage ranges that overlap the dosages disclosed in instant application claim 51. This demonstrates that the prior art was aware of anti-TIM-3 antibody dosages that are effective in the treatment of cancer. Finding the optimal dosage for a patient is routine in the art and was routine in the art prior to the effective filing date of the claimed invention. MPEP 2144.05 (II) speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the dosages taught by Novartis as a starting point for routine experimentation to optimize the dosage for treatment. 

Regarding claim 67, Novartis teaches the method of claim 28 as discussed above. 
Novartis further teaches suitable therapeutics for use in combination with the anti-TIM-3 antibody molecules for the treatment of acute myeloid leukemia (AML) include a chemotherapeutic agent such as decitabine or azacitidine (page 49, [0584]).

Claim 65 and new claim 66 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/218274-A1 (Novartis AG, et al) 6 AUG 2015 as applied to claim 2 above, and further in view of Malik, P., and A.F. Cashen (2014) Decitabine in the treatment of acute myeloid leukemia in elderly patients Cancer Management and Research 4(6); 53-61.

Regarding claim 66, Novartis teaches the method of claim 28 as discussed above.
Novartis further teaches suitable therapeutics for use in combination with the anti-TIM-3 antibody molecules for the treatment of acute myeloid leukemia (AML) include a chemotherapeutic agent such as decitabine or azacitidine (page 49, [0584]). Novartis, however, fails to teach that the hypomethylating agent is used at a dose of about 10 mg/m2 to about 30 mg/m2 every four weeks.
Malik provides an overview of Decitabine in the treatment of acute myeloid leukemia (AML) (abstract). Malik teaches that Decitabine is a DNA-hypomethylating agent that is currently FDA-approved for the treatment of myelodysplastic syndrome and that its use in AML may benefit from decitabine therapy in combination with other active agents for the treatment of AML. In Table 1 on page 56, Malik summarizes clinical trials examining low-dose decitabine in AML patients. In the studies dosages range from 15 mg/m2 to 20 mg/m2 on a schedule of every 4-6 weeks (Table 1, page 56, Decitabine regimen column).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the dosages taught by Malik in the treatment method taught by Novartis. One of ordinary skill in the art would have been motivated to use these dosages as they have been demonstrated in clinical trials as a safe and effective dosages in the treatment of AML. MPEP § 2144.05.I teaches “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.


Regarding claim 65, Novartis and Malik teach the method of claim 66 as discussed above. 
Malik further teaches a dose of decitabine of 20 mg/m2 for 5 days every 4 weeks (table 1, page 56, clinical trials by Cashen and Kantarjian). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used this dosage taught by Malik in the treatment method taught by Novartis. One of ordinary skill in the art would have been motivated to use this particular dosage as it has been demonstrated in phase III clinical trials as a safe and effective dosage in the treatment of AML.

Response to Arguments
Applicant's arguments filed 05 October 2022 have been fully considered but they are not persuasive.
With regards to the rejection of claims 2, 3, 8, 9, 11, 12, 14-16, 24, 28, 29, 49, 51, and 65 under 35 USC 103, applicant argues that the office has not made a prima facie case of obviousness (response, page 10, paragraph 3). Applicant argues that the references, alone or in combination, do not provide the methods or dose formulations recited in the pending claims and that there would not have been any motivation, or a reasonable expectation of success, following the teachings of the cited references to arrive at the claimed methods and dose formulations (response, page 10, paragraph 4). To this point, applicant argues that Novartis discloses weight-based dosages of anti-TIM-3 antibody but does not explicitly provide administering the anti-TIM-3 antibody as a flat dose, or more specifically, at the specific flat doses/timing combinations recited in independent claims 2 and 51 or the claims dependent therefrom (response, page 10, paragraph 4).
Applicant further argues that Frayer is provided only as an evidentiary reference to allow for the estimation and extrapolation of the weight-based doses provided by Novartis to hypothetical flat dose equivalents but does not supply the teachings absent from Novartis (response, page 10, paragraph 5).
Applicant argues that Malik relates to hypomethylating agents decitabine and azacitidine but does not teach or suggest administering an anti-TIM-3 antibody at a flat dose and therefore fails to supply the teachings absent from Novartis (response, page 10, paragraph 6).
Applicant further argues that a skilled person does not take risk and disagrees with the office’s position that a skilled artesian would have used the dosages taught by Novartis as a starting point for routine optimization to determine an optimal dosage for treatment (response, page 11, paragraphs 1 and 2). Applicant argues that starting from Novartis and looking for an optimal dosing regimen, the cautious skilled person could choose any dosing regimen from flat dose, body weight, or surface area-based dose, at any dosage level and any frequency. Applicant argues that there is no reason for the skilled person to have chosen the specific dosage regimen (flat dose and frequency) that is now shown to be preferred (response, page 11, paragraph 2).
Applicant introduces the reference Wang et al., J Clin. Pharmacol; 49:1012-1024, 2009 which is stated to teach that the preferred dosing regimen of an antibody is dependent on the individual antibody pharmacokinetics and pharmacodynamics. Applicant argues that Wang teaches that fixed dosing is better for some antibody therapeutics while body-sized based dosing is better for others (response, page 11, paragraph 3).
Applicant argues that for these reasons, the conclusion that the claimed regimen would have been arrived at in an obvious way appears to be only when unallowable hindsight knowledge of the present invention is applied (response, page 11, paragraph 4). Applicant further argues that a skilled artesian would not expect that the dosing regimen suggested for one antibody would apply to a different antibody having different PK properties and that a skilled artesian would understand that optimized dosing and dose justification for every therapeutic agent must be determined based on careful evaluation of that particular therapeutic agent; which is not simply routine (response, paragraph bridging pages 11 and 12). 
In response, it is first noted that MPEP 2143.02 speaks to the reasonable expectation of success and obviousness. In addition to teaching that where there is reason to modify or combine prior art references to achieve the claimed invention there is the additional requirement for a reasonable expectation of success, MPEP 2143.02 (I) also teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
In this case, the reference Novartis discloses anti-TIM-3 antibodies with the same structures as the instantly claimed invention and provides guidance regarding the dosages and schedule of the antibody for the treatment of cancer. While, as applicant points out, Novartis does not explicitly instruct the administration of the anti-TIM-3 antibody as a flat dose, the explicit teaching and conclusive proof of efficacy of this type of administration is not required in the case of obviousness rejections under 35 USC 103. Rather, it is required that a skilled artesian be motivated to modify the prior art and have a reasonable expectation of success, as stated above in the excerpt from MPEP 2143.02. Based on the teachings of Novartis alone, a skilled artesian would have had knowledge of the antibodies of the instantly claimed invention as well as workable dosages and schedules for their use in the treatment of cancer prior to the effective filing date of the instant application. 
The reference Frayer is used as an evidentiary reference and, as applicant states, is used only as a means for the conversion of the dosages that Novartis teaches into their estimated flat dose equivalents for comparison to the claimed doses. Frayer is not needed to supply teachings that are allegedly absent from Novartis. Novartis teaches that dosages and therapeutic regimens of the anti-TIM-antibody can be determined by a skilled artesian and then goes on to provide exemplary dosages and schedules of the antibody (page 13, [0133]). When the flat dose equivalent of the weight-based doses are estimated, the resulting dosages overlaps with those claimed in the instant application as discussed in the rejection above. Furthermore, Novartis teaches dosing schedules that overlap with those claimed. The estimation of the flat-dose equivalent of the weight-based dose demonstrates that if a skilled artesian were to administer the antibodies of Novartis using the treatment regimens suggested the total amount of antibody administered to the patient would fall in, or very close to, the ranges of those disclosed in the instant application. 
As discussed in the rejection, MPEP 2144.05(II), which speaks to routine optimization, states that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
In this case, Novartis teaches an original patented concept including the same antibodies as the instantly claimed invention as well as effective dosing and schedules that overlap with those of the instantly claimed invention. The routine optimization, whether it be through bench top studies, animal studies, or clinical trials, of these concepts are not inventive. This is particularly true as the instant disclosure only works to carry forward the originally patented concept changing only form, proportions, or degree. Furthermore, the antibody and dosages taught by the instantly claimed invention and that of Novartis would do the same thing, by substantially the same means, even if the changes may produce better results than the prior invention. In this regard, applicant’s arguments regarding Wang’s teachings that fixed dosing is better for some antibody therapeutics while body-sized dosing is better for others, is not considered to be an inventive concept; particularly in view of Wangs teaching that the 2 dosing approaches performed similarly across the mAbs investigated (Wang, page 1023, right column, paragraph 3).
While applicant argues that a skilled artesian does not take risks, this is precisely the reason that the skilled artesian would rely on the dosage teachings of Novartis to arrive at an optimal dosage regimen for the anti-TIM3 antibody. While applicant could have chosen from any dosing regimen, such as flat dose, body weight, or surface area-based dosing, a skilled artesian would have been motivated to use the dosage amounts and schedules taught by Novartis as a starting point to determine the optimal dose for treatment as the dosages and schedules are suggested for the specific antibody that is being disclosed. As the claimed anti-TIM3 antibody is a known and characterized antibody, it is unreasonable to think that a skilled artesian would ignore the data and knowledge that is available regarding the antibody dosing in the quest for an optimal dosage for therapeutic treatment.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is further noted that the reference Malik is introduced to demonstrate that features of the claimed invention were known in the art prior to the effective filing date of the claimed invention. The reference Malik is not needed to supply teachings that are allegedly absent from Novartis. 

Applicant further argues that it is not obvious to select a flat dose based on a body weight-based dose. Applicant references Wang as well as Hendrikx et al, The Oncologist; 22:1212-1221, 2007, as teaching that various factors may impact the selection of dose for mAbs (response, page 12, paragraph 2). Applicant argues that in the study disclosed by Wang, the variability of 12 monoclonal antibodies in adults were studied and that Wang concludes that body size-based dosing and fixed dosing performed similarly across the mAbs investigated but that the best approach depended on the antibody type (response, page 12, paragraph 3). Applicant further elaborates on the teachings of Wang as to what factors impact the selection of dose for mAbs, including: the effect of body size on PK parameters (response, page 13, 1); the therapeutic window of the mAb (response, page 13, 2); the contribution of intersubject variability (response, page 13, 3); and the results of clinical study and the effect of body size on PD endpoint (response, page 13, 4). Applicant further includes teachings of Wang indicating that there is no intrinsic correlation between the type of mAb and the effect of body weight on mAb disposition and that the dosing method cannot be determined by mAb type and elimination pathways (response, page 13, 5); and that different dosing approaches may impact clinical practice and drug development (response, page 13, 6). 
Applicant argues that the cited references do not provide such guidance or a clear pointer towards even that dose that is presently claimed (response, page 13, last full paragraph).
Applicant further argues that antibody therapeutics are frequently administered by weight-based dosing during first in human studies because this dosing typically results in more consistent exposure across body weight range, which is especially the case for antibodies with a strong TMDD. Applicant argues that flat dosing is often inappropriate for antibodies with a strong TMDD as a larger body patient will have very low exposure and a younger patient will have very high exposure (response, paragraph bridging pages 13 and 14). 
Applicant argues that for these reasons, a skilled artesian would not find it obvious to dose the claimed antibody using the specific doses recited in the claims and that the cited references do not provide a skilled person with any expectation that the claimed dose would be preferred. Applicant argues that accordingly, the claimed subject matter would not have been arrived at in an obvious manner (response, page 14, paragraph 2). 
	
	As discussed in the response above, MPEP 2144.05(II), which speaks to routine optimization, teaches that a carrying forward of an originally patented concept involving only change of form, proportions or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In this case, Novartis teaches the antibodies of the instant claims as well as dosages and schedules that overlap with those of the instant claims. The antibody and dosage regimens taught by the instantly claimed invention and that of Novartis would do the same thing, by substantially the same means, even if the changes may produce better results than the prior invention. In the reference Wang, as discussed by applicant, 12 monoclonal antibodies were studied and compared based on body size-based dosing and fixed dosing and Wang teaches that the mAbs investigated performed similarly on either dosing (Wang, 1023, right column, paragraph 3). The fact that one approach is better for some mAbs and the alternative is better for others does not substantially change the teachings of Novartis, even if the change may produce better results. It is also, again, noted that estimated amount of antibody delivered based on the weight-based dosages taught by Novartis (estimated with Frayer) indicates a total amount of antibody administered to a patient that would fall in, or very close to, the ranges of those disclosed in the instant application. Based on this a skilled artesian would be able to arrive at optimal dosages through routine optimization. 
	While applicant argues that Wang, and the reference Hendrikx, teaches that various factors may impact the selection of dose for mAb, these are the reasons that a skilled artesian would have been motivated to use the dosage amounts and schedules taught by Novartis, which are based on antibody characterization and studies, in the route to optimizing the dosage for patient treatment. As discussed in MPEP 2143.02, in order for an invention to be obvious a skilled artesian would need the motivation as well as a reasonable expectation of success in arriving at the claimed invention. In this case a skilled artesian would be motivated to best treat a patient with a known and characterized anti-TIM3 antibody and would have a reasonable expectation of success in arriving at the claimed invention as Novartis teaches dosage regimens that overlap with the instantly claimed invention. As MPEP 2143.02 states, conclusive proof of efficacy is not required to show a reasonable expectation of success. That is to say that Novartis does not need to explicitly disclose and test the exact dosages of the instantly claimed invention in order for a skilled artesian to have a reasonable expectation of success in arriving at them. It is further noted that the parameters that impact the dosing selection of antibodies taught by Wang and Hendrikx were known and routine in the art. That is to say that skilled artisans were routinely evaluating PK parameters, therapeutic windows, variability, and clinical outcomes. 
Applicant is further reminded that MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In this case, a skilled artesian would be able to use the teachings of Novartis, the general knowledge in the field, and routine optimization to arrive at the instantly claimed invention.

	In view of the discussion above, applicant’s arguments were determined to not be persuasive.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647